                 Case 18-11625-KJC            Doc 302      Filed 12/10/18       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            Chaptcr 11
In re:
TtiNTRi, R~~.,1                                             base I~1o. 18-I Ib~S ~~.i~)
                      Debtor.

TINTRI,INC.,
                      Plaintiff,
vs.                                                         Adversary No. 18-50927(KJC)


DASHER TECHNOLOGIES,INC.,
                      Defendants.



      NOTICE OF AGENDA FOR TELEPHONIC HEARING ON DECEMBER 12,2018,
            AT 10:00 A.M.(PREVAILING EASTERN TIIVIE), BEFORE THE
                          HONORABLE KEVIN J. CAREY

    Any panty ~vishin~ to participate in the hearing must mike art•angemeiits to appear
telepisonically through CourtCall by telephone (86b-582-5878) or facsimile (866-533-2945).

RESOLVED MATTER:

         Fourth Omnibus Motion for the Entry of an Order Authorizing the Debtor to Reject
         Certain Executory Contracts Nunc PNo Tunc to the Rejection Date[Filed: 11/13/18]
         (Docket No. 276).

          Response Deadline: November 27, 2018, at 4:00 p.m.

          Responses Received: None as ofthe date ofthis Notice of Agenda.

          Related Documents:

          a.      [Signed] Order Authorizing the Debtor to Reject Certain Executory Contracts
                  Nunc PNo Tunc to the Rejection Date [Filed: 12/7/18](Docket No. 298).

          Status: The Court has entered an order on this matter.



1     The last four digits of the Debtor's federal taxpayer identification number are 6978. The Debtor's service
      address is: 303 Ravendale Drive, Mountain View, CA 94043.




DO<',S DE222222.2 83990/002
                Case 18-11625-KJC       Doc 302      Filed 12/10/18     Page 2 of 3




MATTER GOING FORWARD:

2.      First and Final Fee Applicatian of Houlihan Lokey Capital, Ine. for Allowance of
        Compensation for Servi;,zs Rend~reu and fir ~eim'~~rserr~ent of Expenses as Inv~stm~nt
        Banker to the Debtor for the Period of July 10, 2018 Through August 31,2018 [Filed:
        10/L4/18J (Docxei No. 266).

        Response Deadline: November 14, 2018, at 4:00 p.m.

        Responses Received: None as ofthe date ofthis Notice of Agenda.

        Related Documents:

        a.      Certification of No Objection Regarding First and Final Fee Application of
                Houlihan Lokey Capital, Inc. for Allowance of Compensation for Services
                Rendered and for Reimbursement of Expenses as Investment Banker to the
                Debtor for the Period of July 10, 2018 Through August 31, 2018 [Filed: 11/16/18]
                (Docket No. 280).

        Status: This matter will go forward as a telephonic conference at the direction of the
        Court.

PRE-TRIAL CONFERENCE:

3.     [TintNi, Inc. v. Dashes Technologies, Inc.J Complaint for Breach of Written Contract and
       Turnover [Adv. Pro. No. 18-50927, Docket No. 1].

        Status: The parties have agreed to adjourn this matter to a date to be determined.




                                                 Z
DOCS DE222222.2 83990/002
                Case 18-11625-KJC   Doc 302   Filed 12/10/18   Page 3 of 3




Dated: December 10, 2018               PACHULSKI STANG ZIEHL &JONES LLP
      Vlilmington, Delaware
                                      /s/ Colin R. Robi~zson
                                      Henry C. Kevane(CA Bar No. 125757)
                                      John ~. Fiero ~C~i Bar i~1o. 13b~57}
                                      John W. Lucas(CA Bar No. 271038)
                                      James E. O'Neill(DE Bar No. 4042)
                                      Colin R. Robinson(DE Bar No. 5524)
                                      919 N. Market Street, 17th Floor
                                      P. O. Box 8705
                                      Wilmington, DE 19899(Courier 19801)
                                      Tel: (302)652-41.00
                                      Fax:(302)652-4400
                                      E-mail: hkevane@pszjlaw.com
                                              jfiero@pszjlaw.com
                                              jlucas@pszjlaw.com
                                              joneill@pszjlaw.com
                                              crobinson@pszjlaw.com

                                       Attorneysfor Debtor and Debtor in Possession




DOCS DE222222.2 83990/002
